WALKER, J.
— Relator seeks by certiorari to quash the judgment of the Kansas City Court of Appeals in the ease • of Terminal Ice & Power Company, appellant, v. The Security Insurance Company, respondent. The Terminal Ice & Power Company had brought suit on policies of fire insurance against several companies, among others the relator and the American Fire Insurance Company. After judgments in favor of plaintiff the cases were appealed to the Kansas City Court of Appeals, where the judgments were reversed and the cases remanded. [187 S. W. 564.] .The cases wtere submitted togéther,. the questions involved being the same in all. The opinion of the Uourt of Appeals was rendered in the case against the American Fire Insurance Company and was applicable in its reasoning and conclusions to the other cases. Each of the other cases was disposed of by a memorandum opinion referring for its ruling to the American Fire Insurance Company case. In a certiorari proceeding in this court the judgment of the Kansas City Court of Appeals in that case was quashed. [State ex rel. v. Ellison, 269 Mo. 410.] It therefore follows that the judgment of the Kansas City Court of Appeals in the instant case should be quashed for the reasons stated in our opinion in the American Fire Insurance Company case. It is so ordered.
All concur except Bond, J., not sitting.